Citation Nr: 1518973	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-21 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a disorder of the thoracolumbar and/or cervical spine.

5.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy in the left and right upper extremities.

6.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy in the left and right lower extremities.

7.  Entitlement to a compensable evaluation for erectile dysfunction (ED).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO) dated October 2010, September 2011, September 2012, and July 2013.

In October 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.


FINDINGS OF FACT

1.  Hypertension is not related to the Veteran's service connected diabetes mellitus, or to service.

2.  Bilateral hearing loss is related to service.

3.  GERD is not related to the Veteran's service connected diabetes mellitus, or to service.

4.  The evidence does not establish an in-service event, disease or injury relevant to the Veteran's spine.

5.  Peripheral neuropathy of the left and right upper extremities is productive of moderate incomplete paralysis of the radicular groups.  

6.  Peripheral neuropathy of the left and right lower extremities is productive of moderate incomplete paralysis of the sciatic nerve.

7.  ED due to diabetes mellitus is not productive of a penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

3.  The criteria for service connection for GERD, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria for service connection for a disorder of the thoracolumbar and/or cervical spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for an initial evaluation of 40 percent, but not in excess thereof, for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2014).

6.  The criteria for an initial evaluation of 30 percent, but not in excess thereof, for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2014).

7.  The criteria for an initial evaluation of 20 percent, but not in excess thereof, for peripheral neuropathy each of the left and right lower extremities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

8.  The criteria for a compensable evaluation for ED have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated July 2010 and January 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran has not reported the existence of any relevant private medical records.  

The Veteran was provided a VA examination of his hearing loss in August 2010, his ED in November 2011, and his hypertension and peripheral neuropathy in both August 2010 and November 2011.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to his claimed GERD and a disability of the spine, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that and that there is no indication that GERD is associated with the Veteran's service or his service-connected diabetes mellitus, and that, with respect to the Veteran's spine, the evidence does not establish an event, injury or disease occurred in service.  See McLendon, 20 Vet. App. at 82 (holding that whether evidence "establishes" an in-service event is a factual assessment to be weighed by the Board).  VA therefore has no duty to provide a medical examination for these conditions.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, including arthritis and organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For certain diseases with a relationship to herbicide exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Hypertension, sensorineural hearing loss, GERD, and musculoskeletal disabilities of the spine, however, are not among the diseases to which this presumption applies.  See 38 C.F.R. § 3.309(e).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hypertension

The Veteran claims service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

Service treatment records do not reflect any symptoms of or treatment for hypertension.

The Veteran underwent a VA examination for his diabetes and associated conditions in August 2010.  The Veteran reported a history of hypertension since the early 1970s, but did not begin medication until around 2000.  The examiner opined that the Veteran's hypertension was not a complication of or worsened by his diabetes mellitus.  The examiner based this opinion on the rationale that the Veteran's hypertension began in the early 1970s, and there is no objective data of worsening since the Veteran's 2005 onset of diabetes. 

The Veteran underwent a second VA examination for his diabetes and associated conditions in November 2011.  The Veteran reported that he was diagnosed with hypertension in about 1996, when he attempted to donate blood but was refused due to high blood pressure.  He did not start on antihypertensive medications until around 2001 or 2002.  The examiner opined that the Veteran's hypertension was not caused by or worsened by his diabetes mellitus or its associated mild diabetic nephropathy.  The examiner based this opinion on the rationale that the Veteran's hypertension predated his diabetes onset by years, and that control of the hypertension has been maintained by the same medication dose since 2001.  Furthermore, the examiner noted that there is currently no evidence of diabetic nephropathy, and there is no indication that the Veteran's hypertension increased when he was diagnosed with diabetic nephropathy in August 2010. 

In his July 2013 substantive appeal, the Veteran stated that if his hypertension is not related to diabetes, then it is related to his exposure to Agent Orange.

At his October 2014 hearing, the Veteran stated that he had been diagnosed with diabetes for 20 years, and that he had not been told he had hypertension until 2010.

As an initial matter, the Board finds that there is no competent evidence that the Veteran's hypertension is the direct result of exposure to herbicides.  As noted above, hypertension is not afforded presumptive service connection by VA based on exposure to herbicides used in Southeast Asia.  38 C.F.R. § 3.309(e).  The Veteran's conclusory statement that his hypertension was directly caused by exposure to Agent Orange is not sufficient to establish a relationship with service, because the Veteran has given no basis for this assertion.  For this reason, and because the Board finds that there is no other evidence directly linking the Veteran's hypertension to service, direct service connection for hypertension must be denied.

As to service connection secondary to diabetes mellitus, the Board finds the opinions of the VA examiners highly probative.  The bulk of the evidence on record supports the examiners' shared opinion that hypertension is not related to diabetes because the onset of hypertension predated the onset of diabetes by many years, and there is no indication that the onset of diabetes aggravated the Veteran's hypertension.  While the dates vary, the Veteran consistently told both examiners that his hypertension predated the onset of diabetes by 9 years or more.  In contrast, at this October 2014 hearing, the Veteran stated that his diabetes onset predated his hypertension by over 15 years.  The Veteran, however, stated at the hearing that he was not diagnosed with hypertension until he went to VA in 2010, yet his VA treatment records reference hypertension as an established condition in the Veteran's medical history and do not reflect any initial diagnosis.  The Board therefore finds the statements given consistently to the medical examiners more probative than the statements made at the Veteran's hearing.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's hypertension is caused or aggravated by the Veteran's diabetes mellitus, and service connection on a secondary basis must therefore be denied.

Hearing Loss

The Veteran claims service connection for bilateral hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

At the Veteran's September 1965 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
10
5
0
25
15

At the Veteran's February 1969 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
10
LEFT
10
5
5
10
15

The Veteran underwent a VA examination of his hearing in August 2010.  The Veteran reported decreased hearing, primarily in the left ear, as well as tinnitus, also mostly in the left ear.  In service, the Veteran worked in transportation on the flight lines, picking up personnel.  Noise exposure included exposure to loud aircraft, jets, flight line noise, mortar attacks, and rifle range noise.  After service, the Veteran worked as a manager at a grocery store.  He denied occupational or recreational noise exposure post service.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
50
50
LEFT
35
35
80
90
95

Speech audiometry using the Maryland CNC Test revealed speech recognition ability of 96 percent in the right ear and of 76 in the left ear.  Otoscopic examination revealed a white appearing left eardrum and unremarkable right eardrum.  The examiner diagnosed normal to moderate sensorineural hearing loss in the right ear, and mild to profound sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's tinnitus was as likely as not a symptom associated with the hearing loss.  The examiner further opined that the Veteran's tinnitus at least as likely as not began as a result of his military noise exposure, and that the Veteran's hearing loss was not affected by his military noise exposure, because there were no significant threshold shifts between the Veteran's September 1965 entrance examination and February 1969 separation examination.    

In a December 2010 statement, the Veteran's wife stated that he has had problems with his hearing since returning from Vietnam, with his hearing steadily worsening every year.  At his October 2014 hearing, the Veteran's wife clarified that she first noticed his hearing difficulty the year he returned from Vietnam.

VA treatment records indicate that the Veteran was treated for hearing loss in December 2010 and January 2011.  At that time, the Veteran reported that his hearing in the left ear had been worse than the right ear for as long as he can remember, at least 15-20 years.  Both sides have gradually worsened over time.  The only noise exposure reported was in service.  At another appointment in May 2014, the Veteran reported that his hearing loss had worsened.

The Board finds the VA examiner's opinions confusing and contradictory.  The examiner opines both that the Veteran's tinnitus is associated with his hearing loss and that of the two conditions only tinnitus is related to the Veteran's service.  Furthermore, the Veteran's exposure to flight noise in service weighs in favor of the Veteran's claim of service connection.  The Board therefore finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran's hearing loss is related to his military service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert, 1 Vet. App. at 53-56.

GERD

The Veteran claims service connection for GERD (claimed as acid reflux disease) secondary to service-connected diabetes mellitus.  The Veteran does not contend direct service connection, and service treatment records do not reflect any symptoms of or treatment for GERD. 

The Veteran underwent two VA examinations for this diabetes, in August 2010 and November 2011.  Neither examiner made reference to the Veteran's GERD. 

VA treatment records beginning in April 2011 indicate that the Veteran takes medication for GERD.  In June 2013, the Veteran underwent an esophagogastroduodenoscopy (EGD) to analyze his GERD.  The EGD revealed that the Veteran suffers from a hiatal hernia related to his GERD.  

In his July 2013 substantive appeal, the Veteran stated that he does not feel that any research or opinion was offered on the relationship between GERD and diabetes.  At his October 2014 hearing, the Veteran stated that no doctor has ever told him that his GERD is related to his diabetes.

The Board finds that there is no indication that the Veteran's GERD is related to his diabetes mellitus, or service.  VA treatment records associate the condition not with the Veteran's diabetes mellitus, but with a hiatal hernia.  The Veteran has provided no evidence beyond his own conclusory statements that his GERD is linked to his diabetes mellitus.  The Board finds more probative the VA treatment records in which the Veteran's treating physicians link his GERD with his hiatal hernia, and therefore finds that the evidence weighs against a finding that GERD is related to the Veteran's service-connected diabetes mellitus, or service.  Service connection must therefore be denied.

Spine

The Veteran claims service connection for a disorder of the thoracolumbar and/or cervical spine.  Specifically, at his August 2010 VA examination for his neuropathy, the Veteran reported that he injured his spine in service while jumping from an 18 wheeler.  In a December 2010 statement, the Veteran clarified that this accident happened at Hamilton Air Force Base in California.  He further elaborated at his October 2014 hearing that he had to jump from a truck and landed on his head, giving him a headache for four or five days, though he never reported or sought treatment for the incident.  The Veteran stated that this was the only accident he ever suffered in his life.  

Service treatment records do not reflect any symptoms of or treatment for spine disorders of any kind.  In his report of medical history accompanying his February 1969 separation examination, the Veteran explicitly denied having ever experienced recurrent back pain or frequent or severe headaches.

VA treatment records show that the Veteran sought treatment for his spine conditions from neurosurgery consultations in conjunction with his diabetic peripheral neuropathy, discussed below.  June 2010 VA x-rays showed moderate degenerative changes from C4 through C7, and moderately prominent degenerative changes at the mid and lower part of the lumbar spine.  A July 2010 VA MRI showed multilevel moderate to severe foraminal stenosis and multilevel degenerative changes in the cervical spine.  A November 2010 VA MRI showed foraminal stenosis impinging upon the nerve root as a result of facet arthropathy, constriction of the thecal sac with crowding of the cauda equina nerve roots, degenerative retrolisthesis, and mild spinal stenosis of the lumbar spine.  

VA treatment records indicate that in August 2011 the Veteran was diagnosed with spondylosis with multilevel cervical foraminal stenosis and central T23 stenosis, and underwent multilevel foraminal decompression.  At the time, it was anticipated that the surgery would relieve both the Veteran's neck pain and his neuropathy.  A March 2012 MRI of the cervical spine showed no significant changes since July 2010.  Notes dated April, June, and July 2012 indicate that an MRI showed good alignment and patency of the spinal canal, but the Veteran still suffered severe residual neck pain and worsening arm numbness.  The Veteran reported a painful neck sensation of an electric shock, which spread down to his hand and into his fingers.  In June 2012, the Veteran's neurologist noted that there was clinical and imaging evidence of multilevel radiculopathy at the cervical and lumbosacral level.

A May 2012 neurology note not otherwise dealing with the Veteran's spine condition reflects that the Veteran reported that he suffered headaches for a week after jumping out of a truck in service, but he did not suffer any head trauma.

The Board finds that the evidence does not establish an in-service incident necessary for service connection.  There is no documentation that the incident ever occurred, nor is there any indication in the Veteran's service treatment records.  In addition, the Veteran's accounts are inconsistent.  At his October 2014 hearing, the Veteran stated that he fell on his head, but in May 2012 he reported to his physician that he suffered headaches in service but experienced no head trauma.  At his February 1969 separation examination, the Veteran denied ever having experienced severe headaches or recurrent back pain.  Furthermore, the Veteran has not reported the incident at all to his physicians when seeking treatment for his spine.  Nor has the Veteran ever said that the incident caused him any back or neck pain whatsoever until he sought treatment from VA in 2010.  For these reasons, the Board finds that the evidence does not establish an in-service event, disease, or injury relevant to the Veteran's spine.  Service connection for a disorder of the thoracolumbar and/or cervical spine must therefore be denied.

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Neuropathy

The Veteran claims an increased rating for peripheral neuropathy in each of his extremities.  Specifically, in his July 2013 notice of disagreement, the Veteran stated that he seeks a 30 percent rating for peripheral neuropathy in each of his left and right upper extremities, and a 20 percent rating in each of his left and right lower extremities.

The Veteran's diabetic peripheral neuropathy of the upper extremities is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8513, which evaluates impairment from paralysis of all radicular groups.  The Veteran is right-handed; consequently the ratings for the major arm apply to his right upper extremity while the ratings for the minor arm apply to his left upper extremity.

Under Diagnostic Code 8513, mild incomplete paralysis warrants a 20 percent rating for both the major and minor arm.  Moderate incomplete paralysis warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  Severe incomplete paralysis warrants a 70 percent rating for the major arm and a 60 percent rating for the minor arm.  Complete paralysis warrants a 90 percent rating for the major arm and an 80 percent rating for the minor arm.  A note accompanying the rating criteria explains that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8513.

As to the lower extremities, the Veteran is rated for paralysis of the sciatic nerve under Diagnostic Code 8520.  Under this code, an 80 percent rating is available for complete paralysis of the sciatic nerve such that the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost; a 60 percent rating is available for incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy; a 40 percent rating is available for incomplete paralysis of the sciatic nerve that is moderately severe; a 20 percent rating is available for incomplete paralysis of the sciatic nerve that is moderate; a 10 percent rating is available for incomplete paralysis of the sciatic nerve that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran underwent a VA examination for his diabetes and associated conditions in August 2010.  The Veteran reported numbness in his right arm and both legs and feet, which he attributed to his spine condition.  He reported paresthesias, loss of sensation, and gait abnormality.  In the upper right extremity and in both lower extremities, the examiner found decreased sensation to vibration and pain, and absent sensation to light touch.  Specifically, the abnormalities were found in the right fourth and fifth fingers extending up the inside of the arm to the elbow, in the right leg below the knee, including the foot and toes with the exception of the big toe, and in the left foot and ankle.

VA treatment records indicate a November 2010 neurosurgery consultation at which the Veteran reported progressive medial right hand and forearm numbness, left arm tingling, and left leg numbness worse with standing.  He also reported progressive weakness of the right upper extremity over the past several years.

The Veteran underwent a second VA examination for his diabetes and associated conditions in November 2011.  The examiner found that the Veteran's symptoms included severe constant pain, severe paresthesias and/or dysesthesias, and severe numbness, all in all four extremities.  Muscle strength was less than normal throughout.  Reflexes were decreased in both biceps and in the right triceps and brachioradialis, and absent in the right ankle and the left brachioradialis.  Light touch sensation was normal in both shoulders, decreased in both forearms, and absent in both hands.  Likewise, light touch sensation was normal in both thighs and knees, decreased in both lower legs and ankles, and absent in both feet.  Position sense and cold sensation were absent in all four extremities.  Vibration sensation was decreased in the left upper extremity and absent in the other three extremities.  The examiner diagnosed diabetic neuropathy of the extremities, manifested by mild incomplete paralysis of the left and right radial nerves, median nerves, ulnar nerves, sciatic nerves, and femoral nerves.  The examiner further found that the Veteran's condition affected his ability to work.  The Veteran had worked as a grocery store manager catering to an offshore rig and as a cook.  His condition made it difficult to walk, cook, type, lift groceries, and keep his balance on the boat.

VA treatment records indicate that in June 2012 the Veteran reported a worsening of the numbness in his right hand that had spread to involve his entire right upper extremity.  He observed some difficulty in manipulating his right hand and subjective atrophy in his right forearm.  He further noted similar symptoms in his left arm, though not to the same degree.  His neurologist found decreased pinprick sensations in his entire hands, entire forearms, and lateral upper arms.  There was decreased vibration sensation in the hands up to the elbows, and minimal to absent vibration sensation in the Veteran's knees bilaterally.  The Veteran's gait was antalgic.  His neurologist stated that there was evidence of diffuse multimodality sensory loss more severe in the legs than the arms. 

In June 2013, the Veteran was treated for additional problems with balance and falls, as well as some loss of sensation in the bladder and bowels.  There was bilateral decreased sensation in four of his left fingers and the entire right hand.  There was decreased pinprick, temperature, and vibration sensation in both legs up to above the knees.

At his October 2014 hearing, the Veteran stated that his arms are basically numb with no feeling in them at all.  He has difficulty holding onto items.  When he was cooking, he would get burned without feeling it immediately.  He has sharp pains at the ends of his finger.  It had worsened in the previous months, and he cannot walk more than 25 or 30 yards at a time.  His wife stated that legs give out on him, and he had fallen five times in the prior six months.  

The Board finds that a higher rating in each of the Veteran's extremities is warranted.  All four extremities are currently rated for mild incomplete paralysis; a higher rating is warranted for moderate incomplete paralysis.  The Board notes that the rating criteria instruct that incomplete paralysis which is wholly sensory should be rated at the mild or, at most, the moderate degree.  Thus, when peripheral neuropathy is essentially as severe as it is possible to be while remaining wholly sensory, a moderate rating must apply.  The November 2011 examiner found that the Veteran's peripheral neuropathy resulted in severe pain, numbness, and paresthesia in all four extremities.  Three upper and two lower nerves contributed to the Veteran's neuropathy.  Light touch sensation, position sense, and cold sensation were absent in all four extremities, and vibration sensation was absent in three extremities and decreased in the fourth.  The Board finds that such severe lack of sensation must be rated to a moderate degree, if any wholly sensory condition is to be rated as such.  The Board therefore finds that each of the four extremities should be rated for moderate incomplete paralysis of the appropriate nerves.  Thus, a 20 percent rating is warranted for peripheral neuropathy of each of the left and right lower extremities, a 30 percent rating is warranted for peripheral neuropathy of the left (minor) upper extremity, and a 40 percent rating is warranted for peripheral neuropathy of the right (major) upper extremity.

The Board further finds that higher ratings for each extremity are not warranted.  A higher rating in each extremity is warranted for severe incomplete paralysis, or complete paralysis.  However, although the Veteran's November 2011 VA examination found that there was decreased muscle strength and reflexes, the Veteran is still able to walk and is able to move his limbs despite the lack of sensation.  The Board therefore finds that the manifestation of the Veteran's peripheral neuropathy is wholly sensory, and the rating criteria explicitly state that symptomatology which is wholly sensory may be rated no higher than to a moderate degree of incomplete paralysis.  Ratings reflecting more than moderate degree of incomplete paralysis are therefore not warranted.

Erectile Dysfunction

The Veteran claims a compensable rating for ED.  Specifically, in his July 2013 notice of disagreement, the Veteran stated that he seeks a 20 percent evaluation.

The Veteran's ED is currently rated as noncompensably disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  VA's use of Diagnostic Code 7522, evaluation of "penis, deformity, with loss of erectile power," to rate the Veteran's erectile dysfunction indicates that this specific disability is not addressed in the rating schedule, and that the service-connected erectile dysfunction has thusly been rated by analogy to penis deformity with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  The Board cannot identify a more appropriate diagnostic code than Diagnostic Code 7522, nor has the Veteran identified one.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance where the Rating Schedule does not provide a percentage evaluation for a Diagnostic Code, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. § 4.31.

The Veteran underwent a VA examination of his ED in November 2011.  The examiner noted that ED predated the onset of the Veteran's diabetes, but nevertheless opined that the Veteran's ED was aggravated by his diabetes.  After a physical examination, the examiner noted a normal penis with no deformity, normal testes, and normal epididymis.  

VA treatment records reflect that the Veteran is prescribed medication for ED.

In his June 2014 substantive appeal, the Veteran stated that not all of the evidence for his disability had been presented.  At his October 2014 hearing, the Veteran and his wife stated that his penis is deformed, specifically bent and shrunken.  They further stated that the Veteran's disability has prevented their sexual activity.

The Board finds that a compensable rating is not warranted.  A higher rating under Diagnostic Code 7522 is warranted when there is a deformity of the penis.  The November 2011 VA examination report reflects that the Veteran's penis was examined and no deformity was found.  The Veteran presented no evidence of penile deformity before or since his October 2014 hearing, when he and his wife stated that a deformity was present.  There is no indication that the Veteran has ever sought treatment for the deformity aside from seeking medication to treat ED.  Furthermore, at the hearing, the Veteran's wife appeared to consider the inability to get an erection to be a deformity per se.  The Board does not find this evidence of a deformity credible, and finds the VA examiner's conclusion that there is no deformity more probative.  

The Board further notes that the Veteran's diabetic ED is rated as a penile deformity with loss of erectile power by analogy only.  Any actual deformity of the penis must therefore be shown to be related to the Veteran's service-connected conditions before it can be considered for compensation.  The Board thus finds the statements of the Veteran and his wife insufficient to show that any deformity present in the Veteran's penis is caused by his diabetes mellitus or its associated ED.

For these reasons, the Board finds that a compensable rating for ED is not warranted.  



Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's peripheral neuropathy, including pain, numbness, and paresthesia, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Likewise, with respect to the Veteran's ED, the Board finds that the symptomatology and impairments caused by ED are exactly those contemplated by the special monthly compensation which the Veteran receives, and no referral for extraschedular consideration is required.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his peripheral neuropathy and ED are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above, the criteria for higher schedular ratings were considered, but the Veteran's ratings were increased or upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).






[CONTINUED ON NEXT PAGE]













ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for bilateral hearing loss is granted.

Service connection for GERD, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for a disorder of the thoracolumbar and/or cervical spine is denied.

An initial evaluation of 40 percent for peripheral neuropathy of the right upper extremity is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial evaluation of 30 percent for peripheral neuropathy of the left upper extremity is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial evaluation of 20 percent for peripheral neuropathy of each of the left and right lower extremities is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial compensable evaluation for erectile dysfunction is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


